Title: [Diary entry: 19 September 1787]
From: Washington, George
To: 

Wednesday 19th. Prevented by rain (much of which fell in the Night) from setting off till about 8 Oclock, when it ceased, & promising to be fair we departed. Baited at Wilmington—dined at Christiana and lodged at the head of Elk—at the bridge near to which my horses (two of them) and Carriage had a very narrow escape. For the rain which had fallen the preceeding evening having swelled the Water considerably there was no fording it safely. I was reduced to the necessity therefore of remaining on the other side or of attempting to cross on an old, rotten & long disused bridge. Being anxious to get on I preferred the latter and in the attempt one of my horses fell 15 feet at least the other very near following which (had it happened) would have taken the Carriage with baggage along with him and destroyed the whole effectually. However, by prompt assistance of some people at a Mill just by and great exertion, the first horse was disengaged from his harness, the 2d. prevented from going quite through and drawn off and the Carriage rescued from hurt.